MEMORANDUM **
Talat Kabil appeals from his guilty-plea conviction for marriage fraud, in violation of 8 U.S.C. § 1325(c). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss the appeal.
When Kabil entered into a plea agreement with the government, he waived his right to appeal his conviction and sentence. The record indicates that Kabil’s guilty plea was knowing and voluntary. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000); see also United States v. Foreman, 329 F.3d 1037, 1038-39 (9th Cir.2003). Moreover, the district court did not erroneously advise Kabil that he retained the right to appeal his conviction. Cf. United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.1995). Therefore, we enforce the appeal waiver and dismiss this appeal.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.